            Case 1:20-cv-07731-ALC Document 10 Filed 12/02/20 Page 1 of 1



                                                                                   12/2/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAMON JAQUEZ, on behalf of himself and all
 others similarly situated,

                                 Plaintiff,                       20-cv-07731 (ALC)

                        -against-                                 ORDER OF
                                                                  DISCONTINUANCE
 CASABELLA, LLC, ET AL.,

                                    Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

sixty (60) days.

SO ORDERED.

Dated:      December 2, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
